Case 4:21-cv-01882 Document 1-2 Filed on 06/09/21 in TXSD Page 1 of 2

Exhibit A
Case 4:21-cv-01882 Document 1-2 Filed on 06/09/21 in TXSD Page 2 of 2

Department of Homeland Security

U.S. Citizenship and Immigration Ser 3
a Tea OPES RI A eo reh OTP RE IE Ra STR CURES Cy CREP SS OPE EESTI,» GEN Sy OO a OD Bia ROO SP DE RET]

“orm I-797C, Notice of Action

 

 

THIS NOTICE DOES NOT GRANT ANY IMMIGRATION STATUS OR BENEFIT.

 

 

 

 

 

 

 

 

 

WONG FLEMING PC

SUGAR LAND TX 77478

Receipt Number Case Type
WAC201 1251543 1129 - PETITION FOR A NONIMMIGRANT WORKER
Received Date Priority Date Petitioner
02/12/2020 TEXAN DOGS LLC
Notice Date Page Beneficiary
02/14/2020 1 of 2 MAKANI, FAIZ RAVISH
TEXAN DOGS LLC Notice Type: Premium Processing

clo REHAN SHAMS ALIMOHAMMAD

77 SUGAR CREEK CENTER BLVD STE 401

Receipt Notice
Amount received: $2400.00 U.S.

Class requested: LIA

 

 

information you provided.

I-129 PP Routine Mail:
1-129 PP Courier Address:

1-129 PP Fax:
I-129 PP Phone Number:

Email address:

limitations prescribed therein.

Number of workers: |
Name
MAKANI, FAIZ RAVISH

Thank you for choosing to use the U.S. Citizenship and Immigration Services’ Premium Processing service. We have received the application or petition
(“your case") listed above and accepted it as a Premium Processing case. You should receive a notice regarding your case within 15 calendar days from the

date shown as the “Received Date" above. If we need to contact you regardin

If you need to contact us regarding your Premium Processing case, you can do so using the information immediately below. The mailing address, e-mail
address, and phone number listed below are for use in relation to Premium Processing Program cases only. You can obtain case status information from our
automated system 24 hours a day with a touch-tone phone and the receipt number for this case shown above by calling the phone number listed below.

CALIFORNIA SERVICE CENTER (CSC) Premium Processing:

I-129 Premium Processing, USCIS, California Service Center
P.O. Box 10825, Laguna Niguel, CA 92607-0825

USCIS, California Service Center
24000 Avila Road, 2nd Floor, Room 2302, Laguna Niguel, CA 92677

949-389-3460
1-866-315-5718

CSC-Premium. Processing @uscis.dhs.gov

This notice shows that your case was filed on the “Received Date" listed above. It does NOT grant the beneficiary any immigration status, and it is not
evidence that your case is still pending. We will notify you in writing when we make a decision on your case or if we need additional information.

Work authorization will only continue while this application or petition remains pendin

Please save this and any other notices about your case for your records. You should also keep copies of anything you send us, as well as proof of delivery.
Have these records available if you contact us about your case.

If your address changes - If you move while your case is pending, please visit www.uscis.gov/addresschange for information on how to update your
addvess. Remember to update your address for all your receipt numbers.

Return of Original Documents - Use Form G-884, Request for the Retumn of Original Documents, to request the return of original documents submitted to
establish eligibility for an immigration or citizenship benefit. You only need to submit one Form G-884 if you are requesting multiple documents contained
in a single USCIS file. However, if the requested documentation is in more than one USCIS file, you must submit a separate request for each file. (For
example: if you wish to obtain your mother's birth certificate and your parents’ marriage certificate, both of which are in the USCIS file that pertains to her,

submit one Form G-884 with your mother's information.)

ig your case, we may do so by mail, telephone, facsimile, or e-mail using the

COB Class Consulate/POE OCC
INDIA B2

g if expressly provided by statute or regulation and subject to any

 

Please see the additional information on the back. You will be notified separately about any other cases you filed.

 

California Service Center

P.O. Box 30111
Laguna Niguel CA 92607-0111

 

U. S. CITIZENSHIP & IMMIGRATION SVC

USCIS Contact Center: www.uscis.gov/contactcenter

ANA

 

 

If this is an interview or biometrics appointment notice, please see the back of this notice for important information.

Form I-797C 04/01/19
